UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 14, 2012 EMBASSY BANCORP, INC. (Exact name of registrant as specified in its charter) Pennsylvania 000-1449794 26-3339011 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 Gateway Drive, Suite 100 Bethlehem, PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (610) 882-8800 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant tor Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On June 14, 2012, Embassy Bancorp, Inc. (the “Company”), the holding company of Embassy Bank for the Lehigh Valley, issued a press release announcing that the Board of Directors declared an annual cash dividend of $0.04 per share, payable on October 1, 2012, to shareholders of record on September 4, 2012. The Company also announced that its Board of Directors has approved the implementation of a Dividend Reinvestment and Stock Purchase Plan pursuant to which the Company’s existing shareholders will be able to purchase additional shares of Company common stock through the reinvestment of cash dividends declared by the Company and optional cash payments. A copy of the press release is attached as Exhibit 99.1 to this Current Report on Form 8-K and is incorporated herein by reference. Item 9.01. Financial Statements and Exhibits. (d) Exhibits Exhibit No. Description Press Release issued June 14, 2012. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. EMBASSY BANCORP, INC. Date:June 14, 2012 By: /s / Judith A. Hunsicker Name:
